The authorities appear to be uniform in holding that the designation of "Mr." or "Mrs." is no part of a person's name, but is a mere title. 19 Rawle C. L. 1933.
In the case of National Life  Accident Ins. Co. v. Saffold,144 So. 816, the Supreme Court of Alabama said:
"The purpose of a name is to designate a person. This is accomplished when it is that by which she is known or called, as *Page 280 
when she herself declares it to be her name. Ingram v. Watson,211 Ala. 410, 100 So. 557; Milbra v. S. S. S.  I. Co.,182 Ala. 623, 630, 62 So. 176, 179, 46 L. R. A. (N. S.) 274; 45 C. J. 376; Alabama Clay Products Co. v. Mathews, 220 Ala. 549,126 So. 869; Martin v. Hemphill (Tex. Comm. App.) 237 S.W. 550, 20 A. L. R. 984."
In the case of Kirk v. Bonner, 57 S.W.2d 802, the Supreme Court of Arkansas said:
"The purpose of a name is to designate a person, and this purpose is accomplished when the name is that by which she is known or called. Nat. Life  Acci. Ins. Co. v. Saffold (Ala.)144 So. 816."
In this case, the facts indicate that the term "Mrs.", though generally conceded by the authorities as a mere title, became a part of the name of the petitioner by which she was known and called and which she herself declares was her name. The record shows that she has held three public official positions under such name. These official positions called for warrants from the State Treasurer payable to petitioner under the name of "Mrs. I.L. Huff" in compensation for her public services.
From facts and circumstances revealed by the record, it appears that the petitioner has adopted the title "Mrs." as a specific part of the name by which she is commonly known, or called, and which she declares and asserts in good faith has been the fact for many years. Under these circumstances, I am of the opinion that she has accepted the title "Mrs." as a part of her real name, and that her real designation by name is "Mrs. I.L. Huff."